Citation Nr: 0509829	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  97-27 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pulled groin muscle.  

2.  Entitlement to service connection for a cyst of the left 
wrist.

3.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1986 to March 1996.

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 2003 the issues noted above were 
remanded to the Department of Veterans Affairs (VA), 
Muskogee, Oklahoma, Regional Office (RO) for further 
development and readjudication.  Following the completion of 
the requested development a supplemental statement of the 
case was issued in January 2005, and the claims file was 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
have been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  There are no current residuals of a pulled groin muscle 
that could be characterized as a disability.  

3.  The appellant is not shown to have a current cyst of the 
left wrist.  

4.  The competent evidence establishes that the veteran does 
not have left ear hearing loss recognized as a disability for 
VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
residuals of a pulled groin muscle have not been met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

2.  The criteria for a grant of service connection for a cyst 
of the left wrist have not been met.  38 U.S.C.A. §§ 1110, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

3.  The criteria for a grant of service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for residuals of 
a pulled groin muscle, a cyst of the left wrist, and left ear 
hearing loss.  He claims that he experienced injuries during 
his period of service that caused a cyst of the left wrist, 
pain in his groin, and impaired left ear hearing that he 
experiences to this day.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

VA's Duties to Notify and Assist the Claimant 

There was a significant change in veterans' law prior to the 
appellant's filing of his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection for the various disorders at issue, the 
appellant clearly identified the disabilities in question, 
the benefits sought, and the bases for the claims.  The 
claims appeared substantially complete on their face. 

In its initial denials of the claims in July 1996, the RO 
found that well-grounded claims had not been submitted.  
Subsequent to the enactment of the VCAA, the RO analyzed and 
denied the appellant's claims under the current standard of 
review.  See the June 2003 and December 2004 supplemental 
statements of the case.  

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, the RO has adjudicated the issues listed above 
based on the substantive merits of the claims.  The appellant 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the appeal without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board will apply the current standard 
of review in evaluating the appellant's claims below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, letters from the RO 
dated May 2003, August 2003, and March 2004, as well as the 
June 2003 supplemental statement of the case, October 2003 
Board remand, and January 2005 supplemental statement of the 
case, the appellant has been specifically advised of his 
rights and responsibilities under the VCAA.  The appellant 
was advised that there was no evidence of the claimed 
disorders in service, no competent medical evidence that 
related the disorders to service, and no evidence of a 
current left wrist disorder, residuals of a pulled groin 
muscle, or left ear hearing loss for VA purposes.  

In the foregoing letters from the RO and the most recent 
supplemental statement of the case, the appellant was advised 
what evidence he should submit and that VA would assist him 
in obtaining that evidence.  The appellant was notified of 
the information necessary to substantiate his claims by means 
of the discussions in the July 1996 rating decision, August 
1997 statement of the case, February 1998 supplemental 
statement of the case, June 2003 supplemental statement of 
the case, and January 2005 supplemental statement of the 
case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  The RO requested information from 
the appellant on an ongoing basis regarding potential VA and 
private treatment records that could assist him in the 
pursuit of his claims.  It is also noted that in a statement 
submitted in April 2004 in response to a March 2004 request 
from the RO for additional information, the appellant 
provided additional medical evidence.  Since that submission, 
the appellant has given no indication that there is any other 
evidence available.  Essentially, it does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
underwent pertinent VA examinations in March 2003 and 
November 2004 for the purposes of determining the existence 
of any claimed disorders, and whether any of the claimed 
disorders were related to service.  The reports of these 
examinations have been associated with the claims folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the appellant 
was provided with initial notice of the provisions of the 
VCAA and its effect on the development of his claim in the 
May 2003 letter from the RO, which indicated that the 
appellant had one year to respond.  In the March 2004 letter 
from the RO, the veteran was again advised that he had one 
year to respond.  It is most significant to note that there 
has been no indication of the existence of additional 
pertinent evidence that has not been obtained.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, the Board 
has concluded that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding service 
connection was made prior to November 9, 2000, the date the 
VCAA was enacted.  In the present case, a substantially 
complete application was received in April 1996.  Thereafter, 
in the July 1996 rating decision, the RO denied the 
appellant's claim for service connection for the disorders 
now at issue.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial-AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
appellant has already been afforded numerous 
opportunities to submit additional evidence, and he has 
been repeatedly notified that he should provide or 
identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Analysis

The appellant argues that he experienced injuries during his 
period of service that caused a cyst of the left wrist, pain 
in his groin, and impaired left ear hearing that he 
experiences to this day.  Having carefully considered these 
contentions in light of the record and applicable law, the 
Board must deny the claims.  
 
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2004).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant has expressed the opinion that he currently has 
the three disorders at issue and that they are related to his 
period of active service.  Service connection may be granted 
if the evidence establishes that any of the claimed 
disabilities are related to service.  Applying the Hickson 
analysis, the initial question is whether there is evidence 
of the current claimed residuals of a pulled groin muscle, a 
left wrist cyst, or left ear hearing loss.  The Board finds 
that the preponderance of the evidence is against the current 
existence of any of the claimed disabilities and that the 
Hickson element (1) has therefore not been satisfied as to 
these claims.

The appellant asserts that he has a current cyst of the left 
wrist, pain in his groin, and impaired left ear hearing.  The 
CAVC has held, however, that a lay person, such as the 
appellant, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has a cyst of the 
left wrist, residuals of a groin injury, and left ear hearing 
loss.  

Pursuant to the Board's 1999 remand, the appellant underwent 
VA orthopedic examination in March 2003 for the express 
purpose of making a determination of whether the veteran had 
several claimed disorders, including a cyst of the left wrist 
and residuals of a groin pull, and if so, whether any of the 
disorders claimed were related to service.  

In the report of the examination, it was noted that the 
veteran had been diagnosed in service as having a ganglion 
cyst of the left wrist.  It was noted that the cyst was 
treated by military physicians multiple times, but that the 
cyst finally resolved on its own when he was discharged from 
the military.  It was stated that he has had no problems 
since.  The claims folder, including the March 2003 
orthopedic examination report, contains no diagnosis of a 
current cyst on the left wrist.  A statement submitted by the 
veteran's private physician in March 2004, shows a history of 
a ganglion cyst of the left wrist, but contains no current 
diagnosis of a cyst.  

In the same report of the March 2003 VA orthopedic 
examination, the veteran stated that he had an injury of a 
pulled groin muscle that affected his right inner thigh in 
1984 during a military personal readiness training (PRT) 
exercise.  The veteran reported that at that time there was a 
diagnosis of a pulled muscle.  It was noted further that at 
the time of the injury, there was severe ecchymosis covering 
the whole inner surface of the right thigh.  The veteran 
reported that it took a long time to heal while in the 
military, indicating that it was over a month.  A the time of 
the March 2003 examination, the veteran reported that "there 
is no problem with the groin muscle today."  It was noted 
that the veteran "will stretch out his right thigh 
occasionally and takes no medication for any type of symptoms 
because they are nonexistent of the right thigh."  

The claims folder, including the March 2003 orthopedic 
examination report, contains no diagnosis of a current right 
thigh disorder or current residuals of a pulled groin muscle.  
A statement dated in March 2004 from the veteran's private 
physician indicates that the veteran has had no further 
problem in the groin area.  

With regard to the claim of entitlement to service connection 
for left ear hearing loss, the veteran has presented medical 
evidence supportive of the existence of a current disorder.  
This evidence consists of a statement from the veteran's 
private physician dated in March 2004, indicating that the 
veteran has mild hearing loss in his left ear as determined 
by a hearing test done in the physician's office.  

The hearing test in question was performed by a practical 
nurse in March 2004.  The results of the private hearing test 
that measured threshold hearing in decibels for the left ear 
were as follows:






HERTZ



500
1000
2000
3000
4000






LEFT
30
25
30
30
35

On the other hand, the claims file contains contradictory 
evidence in the form of two separate VA audiometric 
examinations that were conducted for the express purpose of 
making a determination as to whether the veteran has a 
current left ear hearing loss that could be related to 
service.  

On the authorized VA audiological evaluation in March 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
10
10
5
15

The veteran's average puretone decibel loss was 10 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability was not measured.  The examiner was 
unable to complete speech recognition testing.  The pertinent 
diagnosis was normal hearing left ear.  

On the authorized VA audiological evaluation conducted in 
November 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
15
15
20

The veteran's average puretone decibel loss was 16 decibels 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the left ear.  The 
diagnosis was hearing within normal limits bilaterally.  The 
examiner noted that a review of the veteran's claims folder 
showed hearing within normal limits throughout military 
service.  It was further noted that current hearing 
thresholds were not sufficient for compensation under VA 
guidelines, and that medical intervention would not change 
the hearing thresholds.  

The Board finds that the preponderance of the competent 
evidence in this case is against the current existence of 
left ear hearing loss for purposes of VA compensation.  
Although the record contains a single private medical record 
showing mild hearing loss, the physician making that 
conclusion was a family practitioner, and not an audiologist 
specifically trained in the diagnosis and treatment of 
hearing disorders.  Further, the stated basis for the private 
physician's conclusions was a hearing test conducted by a 
practical nurse, and not an audiologist or audiometric 
specialist.  The hearing test conducted did not comply with 
audiometric studies used in the evaluation of service-
connected hearing disorders, and did not include a speech 
recognition study.  Moreover, there is no indication that the 
veteran's private physician had the benefit of a review of 
the veteran's claims file or other medical records before 
making the diagnosis of mild hearing loss.  

On the other hand, the medical evidence against the finding 
of the current existence of left ear hearing loss for VA 
service connection purposes, were complete and detailed 
audiometric studies conducted by audiologists, in conjunction 
with a complete review of the veteran's claims file.  The VA 
audiometric tests included puretone threshold studies and 
speech recognition tests.  Complete reasons and bases were 
offered for the conclusions reached.  The Board finds the VA 
audiology reports far more probative than a single hearing 
test conducted by a private family practitioner's practical 
nurse.  

In the VA audiometric examinations, none of the auditory 
thresholds for the left ear at 500, 1000, 2000, 3000, or 4000 
was 26 decibels or greater, and speech recognition in the 
November 2004 audiometric examination was not 94 percent or 
less.  Thus, the criteria for the recognition by VA of 
hearing loss in the left ear for purposes of service 
connection have not been met.  38 C.F.R. § 3.385.  The Board 
finds that the preponderance of the evidence is firmly 
against the recognition of current left ear hearing loss for 
VA purposes of service connection.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for residuals of a groin pull, a cyst on the left 
wrist and/or left ear hearing loss, where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the appellant currently has any of the claimed 
disabilities.  The criteria for a valid claim for any of the 
disabilities at issue, therefore, have not been met in this 
case.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer at 225.  While the Board is 
sympathetic to the appellant's assertions that he currently 
has the claimed disabilities, again, he is not qualified to 
render a medical opinion and his statements cannot serve as 
competent medical evidence of a current diagnosis of the 
disorders at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has any of the claimed disorders.  
Clearly, the preponderance of the evidence is against the 
claims.  Thus, the Board concludes that the appellant's claim 
for service connection for residuals of a pulled groin 
muscle, a cyst on the left wrist, and left ear hearing loss 
must be denied.




ORDER

Entitlement to service connection for residuals of a pulled 
groin muscle is denied.  

Entitlement to service connection for a cyst of the left 
wrist is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


